988 F.2d 122
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Darrell Lee BROWN, Defendant-Appellant.
No. 91-10490.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1993.*Decided March 1, 1993.

Appeal from the United States District Court for the Northern District of California, No. CR-85-00781-TEH;  Thelton E. Henderson, District Judge, Presiding.
N.D.Cal.
AFFIRMED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Darrell Lee Brown appeals the district court's order revoking his probation imposed as part of his sentence following his conviction for conspiracy to distribute and to possess with intent to distribute cocaine in violation of of 21 U.S.C. §§ 841(a)(1) and 846.


3
Pursuant to  Anders v. California, 386 U.S. 738 (1967), Brown's counsel filed a brief stating that he finds no meritorious issues for review.   Counsel also filed a motion to withdraw as counsel of record.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


4
Accordingly, we affirm the district court's judgment and grant counsel's motion to withdraw.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3